CAMPBELL, Judge.
Before admitting in evidence the various items of property which were taken from Bergos, Townsend, and the apartment, the trial judge conducted a voir dire examination and thereafter found that the officers entered Room 144 at the motel with the permission of George Glass, the occupant of that room. After having entered Room 144, the officers, through an open door, saw the defendant, a convicted felon, in close proximity to a firearm. The trial judge then concluded that the arrest of the defendant and subsequent search was legal and the fruit of the search was competent in evidence.
We have reviewed each exception brought forward by the defendant and find no merit in them. The findings and conclusion of the trial judge with regard to the arrest and search and the admissibility of the results of the search were proper.
The evidence was plenary to go to the jury and supports the jury verdict.
We find that the defendant had a fair trial free from prejudicial error.
No error.
Judges Parker and Hedrick concur.